Name: Commission Regulation (EEC) No 325/91 of 11 February 1991 correcting Regulation (EEC) No 3633/90 amending Regulation (EEC) No 891/89 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 12. 2 . 91No L 38 / 12 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 325/91 of 11 February 1991 correcting Regulation (EEC) No 3633/90 amending Regulation (EEC) No 891/89 on special detailed rules for the application of the system of import and export licences for cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 16 (6) thereof, Whereas Commission Regulation (EEC) No 891 /89 of 5 April 1989 on special detailed rules for the application of the system of import and export licences for cereals and rice (3) was amended by Regulation (EEC) No 3633/90 (4) ; Whereas a check has shown that the Annex thereto does not correspond to the measures submitted for an opinion to the Management Committee ; whereas the Regulation in question should be corrected accordingly, HAS ADOPTED THIS REGULATION : Article 1 Section A of Annex II to Regulation (EEC) No 891 /89 is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 23 November 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 2) OJ No L 353, 17 . 12 . 1990, p. 23 . (3) OJ No L 94, 7. 4. 1989, p. 13 . (4) OJ No L 355, 18 . 12. 1990, p . 10 . 12. 2. 91 Official Journal of the European Communities No L 38/ 13 ANNEX ANNEX II Period of validity of export licences A. For cereals CN code Description of goods Period of validity 0709 90 60 0712 90 19 1001 90 91 1001 90 99 1002 00 00 1003 00 1004 00 1005 10 90 1005 90 00 1007 00 90 1008 1001 10 Sweet corn, fresh or chilled Dried sweet corn, whole, cut, sliced, broken or in powder, but not further prepared, other than hybrid maize for sowing Common wheat and meslin seed Spelt, common wheat and meslin other than for sowing Rye Barley Oats Maize seed, other than hybrid Maize other than seed Grain sorghum other than hybrids for sowing Buckwheat, millet and canary seed ; other cereals Durum wheat Until the end of the third month following that of issue 1101 00 00 1102 10 90 1103 11 00 Wheat or meslin flour Rye flour Common wheat and spelt groats and meal The products listed in Annex A to Regulation (EEC) No 2727/75 Until the end of the fourth month following that of issue 1103 11 10 Durum wheat groats and meal Until the end of the sixth month following that of issue The abovementioned products exported on licences in which Section 12 contains the words "Community food aid, Regulation (EEC) No 2330/87" Until the end of the fourth month following that of issue'